     Case 1:19-cv-00539-NONE-EPG Document 71 Filed 06/14/21 Page 1 of 5


 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   THOMAS LEE GLEASON, JR.,                          Case No. 1:19-cv-00539-NONE-EPG (PC)

11                      Plaintiff,                     ORDER SETTING TELEPHONIC TRIAL
                                                       CONFIRMATION HEARING AND
                                                       RELATED DEADLINES
12
            v.                                         ORDER DIRECTING CLERK TO SEND
13                                                     PLAINTIFF A COPY OF LOCAL RULE
                                                       281(b)
14
                                                       Plaintiff’s Pretrial
15
     G. PLACENCIA,                                     Statement:              August 6, 2021
16
                        Defendant(s).                  Defendant(s)’ Pretrial
17                                                     Statement:             September 3, 2021

18                                                     Telephonic Trial
                                                       Confirmation Hearing: October 6, 2021
19                                                                          Time: 8:15 a.m.
                                                                            Courtroom 4 (NONE)
20
21          The deadline for the parties to file motions for summary judgment passed, and neither

22   party filed a motion for summary judgment. Additionally, a settlement conference was held on

23   June 9, 2021, and the case did not settle. Accordingly, the Court now sets a telephonic trial

24   confirmation hearing and related deadlines.

25   I.     TELEPHONIC TRIAL CONFIRMATION HEARING

26          A Telephonic Trial Confirmation Hearing is set for October 6, 2021, at 8:15 a.m., in

27   Courtroom 4, before the assigned district judge. Counsel for Defendant(s) is required to arrange

28   for the participation of Plaintiff in the Telephonic Trial Confirmation Hearing and to initiate the

                                                      1
     Case 1:19-cv-00539-NONE-EPG Document 71 Filed 06/14/21 Page 2 of 5


 1   telephonic hearing by arranging a one-line conference call and telephoning the Court at (559)

 2   499-5680.

 3           In addition to the matters already required to be addressed in the pretrial statement in

 4   accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in

 5   order to obtain the attendance of witnesses. The procedures and requirements for making such a

 6   showing are outlined in detail below. Plaintiff is advised that failure to comply with the

 7   procedures set forth below may result in the preclusion of any or all witnesses named in

 8   Plaintiff’s pretrial statement.

 9           At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of

10   the alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of

11   trial evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to

12   produce all of the evidence to prove Plaintiff’s case, whether that evidence is in the form of

13   exhibits or witness testimony. If Plaintiff wants to call witnesses to testify, Plaintiff must follow

14   certain procedures to ensure that the witnesses will be at the trial and available to testify.

15           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to

16   Testify Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give

17   testimony cannot come to court unless this Court orders the warden or other custodian to permit

18   the witness to be transported to court. This Court will not issue such an order unless it is satisfied

19   that: (a) the prospective witness is willing to attend; and (b) the prospective witness has actual

20   knowledge of relevant facts.
21           A party intending to introduce the testimony of incarcerated witnesses who have agreed to

22   voluntarily attend the trial must serve and file a written motion for a court order requiring that

23   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,

24   address, and prison identification number of each such witness; and (2) be accompanied by

25   declarations showing that each witness is willing to testify and that each witness has actual

26   knowledge of relevant facts. The motion should be entitled “Motion for Attendance of
27   Incarcerated Witnesses.”

28           The willingness of the prospective witness can be shown in one of two ways: (1) the party
                                                        2
     Case 1:19-cv-00539-NONE-EPG Document 71 Filed 06/14/21 Page 3 of 5


 1   him or herself can swear by declaration under penalty of perjury that the prospective witness has

 2   informed the party that he or she is willing to testify voluntarily without being subpoenaed, in

 3   which declaration the party must state when and where the prospective witness informed the party

 4   of this willingness; or (2) the party can serve and file a declaration, signed under penalty of

 5   perjury by the prospective witness, in which the witness states that he or she is willing to testify

 6   without being subpoenaed.

 7          The prospective witness’s actual knowledge of relevant facts can be shown in one of two

 8   ways: (1) if the party has actual firsthand knowledge that the prospective witness was an

 9   eyewitness or an ear-witness to the relevant facts, the party can swear by declaration under

10   penalty of perjury that the prospective witness has actual knowledge (e.g., if an incident occurred

11   in Plaintiff’s cell and, at the time, Plaintiff saw that a cellmate was present and observed the

12   incident, Plaintiff may swear to the cellmate’s ability to testify); or (2) the party can serve and file

13   a declaration signed under penalty of perjury by the prospective witness in which the witness

14   describes the relevant facts to which the prospective witness was an eye or ear witness. Whether

15   the declaration is made by the party or by the prospective witness, it must be specific about the

16   incident, when and where it occurred, who was present, and how the prospective witness

17   happened to be in a position to see or to hear what occurred at the time it occurred.

18          2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to

19   Testify Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who

20   refuse to testify voluntarily, the party should serve and file a written motion for a court order
21   requiring that such witnesses be brought to court at the time of trial. Such motion should be in

22   the form described above. In addition, the party must indicate in the motion that the incarcerated

23   witnesses are not willing to testify voluntarily.

24          The Court will review and rule on the motion(s) for attendance of incarcerated witnesses,

25   specifying which prospective witnesses must be brought to court. Subsequently, the Court will

26   issue the writs necessary to cause the witnesses’ custodian(s) to bring the witnesses to court.
27          Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or before

28   August 6, 2021. Opposition(s), if any, must be filed on or before September 3, 2021.
                                                         3
     Case 1:19-cv-00539-NONE-EPG Document 71 Filed 06/14/21 Page 4 of 5


 1          3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

 2   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated

 3   witness’s voluntary attendance to notify the witness of the time and date of trial. No action need

 4   be sought or obtained from the Court.

 5          4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

 6   Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify

 7   voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the

 8   party seeking the witness’s presence must tender an appropriate sum of money for the witness.

 9   Id. In the case of an unincarcerated witness, the appropriate sum of money is the daily witness

10   fee of $40.00 plus the witness’s travel expenses. 28 U.S.C. § 1821.

11          If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who

12   refuse to testify voluntarily, Plaintiff must first notify the Court in writing of the name and

13   location of each unincarcerated witness. The Court will calculate the travel expense for each

14   unincarcerated witness and notify Plaintiff of the amount(s). Plaintiff must then, for each witness,

15   submit a money order made payable to the witness for the full amount of the witness’s travel

16   expenses plus the daily witness fee of $40.00. The subpoena will not be served upon the

17   unincarcerated witness by the United States Marshals Service unless the money order is tendered

18   to the Court. Because no statute authorizes the use of public funds for these expenses in civil

19   cases, the tendering of witness fees and travel expenses is required even if Plaintiff was granted

20   leave to proceed in forma pauperis.
21          If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses who

22   refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later than

23   September 3, 2021. In order to ensure timely submission of the money orders, Plaintiff must

24   notify the Court of the names and locations of his or her witnesses, in compliance with the

25   instructions above, no later than August 6, 2021.

26          Plaintiff shall file and serve a pretrial statement as described in this order on or before
27   August 6, 2021. Defendant(s) shall file and serve a pretrial statement as described in this order

28   on or before September 3, 2021.
                                                       4
     Case 1:19-cv-00539-NONE-EPG Document 71 Filed 06/14/21 Page 5 of 5


 1            The parties are advised that failure to file pretrial statements as required by this order may

 2   result in the imposition of appropriate sanctions, which may include dismissal of the action or

 3   entry of default.

 4            The Clerk of Court is directed to send Plaintiff a copy of Local Rule 281(b).

 5   II.      EFFECT OF THIS ORDER

 6            Any party unable to comply with the dates outlined in this order shall immediately file an

 7   appropriate motion or stipulation identifying the requested modification(s).

 8            The dates set in this order are considered to be firm and will not be modified absent a

 9   showing of good cause, even if a stipulation to modify is filed. Due to the impacted nature of the

10   civil case docket, this Court disfavors requests to modify established dates.

11            Failure to comply with this order may result in the imposition of sanctions.

12
     IT IS SO ORDERED.
13

14         Dated:   June 14, 2021                                /s/
15                                                          UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
